START, O. J.
(dissenting).
I am of the opinion that the defendant is an association of individuals under a common name to promote athletics, and as an incident thereto to give exhibitions of games for profit. The fact that its membership includes students and members of the faculty of the University does not change the essential character of the association and make it a department of the- University. I therefore dissent.
ELLIOTT, J.
I agree with the conclusion reached in the opinion prepared by Mr. Justice JAGGARD. If any liability exists in this case, it rests upon the University.